Exhibit 10.1 FOURTH MODIFICATION AGREEMENT This FOURTH MODIFICATION AGREEMENT (the “Modification Agreement”) is made effective as of February 25, 2010, by and amongFRANKLIN COVEY CO., a Utah corporation (“Borrower”), whose address is 2200 West Parkway Blvd., Salt Lake City, Utah 84119, each undersigned Guarantor, and JPMORGAN CHASE BANK, N.A., a national banking association (“Lender”), whose address is 201 South Main Street, Suite 300, Salt Lake City, Utah 84111. RECITALS: A.Lender has previously extended to Borrower a revolving line of credit loan (the “Loan”) in the maximum principal amount of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), as reduced from time to time, pursuant to a Revolving Line of Credit Agreement dated as of March 14, 2007 (as amended and modified from time to time, the “Loan Agreement”), and evidenced by a Secured Promissory Note dated March 14, 2007 (as amended and modified from time to time, the “Note”).As of the date hereof, the maximum principal amount of the Loan is THIRTEEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($13,500,000.00).Capitalized terms used herein without definition shall have the meanings given to such terms in the Loan Agreement and Note. B.Repayment of the Loan is guaranteed pursuant to the terms of a Repayment Guaranty dated as of March 14, 2007 (as amended and modified from time to time, the “Guaranty”), executed by FRANKLIN DEVELOPMENT CORPORATION, a Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah corporation, and FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation (individually and collectively, as the context requires, and jointly and severally, “Guarantor”), in favor of Lender. C.The Loan is secured by, among other things, (i) a Security Agreement dated as of March 14, 2007 (as amended and modified from time to time, the “Security Agreement”), executed by Borrower and Guarantor, as “debtor,” in favor of JPMORGAN CHASE BANK, N.A., a national banking association, not in its individual capacity, but solely as collateral agent (in such capacity, the “Collateral Agent”) for Lender; (ii) a Pledge and Security Agreement dated as of March 14, 2007 (as amended and modified from time to time, the “Pledge and Security Agreement”), executed by Borrower, as “pledgor,” in favor of Collateral Agent; and (iii) an Account Control Agreement dated as of March 14, 2007 (as amended and modified from time to time, the “Account Control Agreement”), executed by Borrower and Guarantor, as “debtor,” Collateral Agent, as “creditor,” and Zions First National Bank, a national banking association, as “bank” (collectively, the “Security Documents”). D.The Loan Agreement, Note, Guaranty, Security Documents and all other agreements, documents, and instruments governing, evidencing, securing, guaranteeing or otherwise relating to the Loan, as modified in this Modification Agreement, are sometimes referred to individually and collectively as the “Loan Documents.” E.The incurrence of a 100 million yen loan in December 2009 by Franklin Covey Japan, a Subsidiary of Borrower and one of the Consolidated Entities (the “FC Japan Loan”), resulted in an Event of Default under Section 7.1 of the Loan Agreement because the FC Japan Loan, which when obtained equaled approximately $1,100,000, violated the prohibition against the incurrence of additional Indebtedness by the Consolidated Entities in excess of $1,000,000 in any individual case (generally, the “FC Japan Loan Default”).Borrower has informed Lender that the outstanding balance of the FC Japan Loan (expressed in U.S. Dollars) as of the date hereof is less than $1,000,000. F.Subject to the terms and conditions contained herein, Borrower and Lender now desire to modify the Loan Documents to: (i) extend the maturity date of the Loan from March 14, 2010 to March 14, 2011; (ii) modify the schedule pursuant to which the Loan Amount will be reduced; (iii) modify the method by which the interest rate applicable under the Loan Documents will be calculated; (iv) modify the funded debt to EBITDAR ratio, the fixed charge coverage ratio, and the net worth covenant as set forth herein; (v) modify the definition of “Obligations” and “Chase Obligations” under the Loan Agreement and the Security Agreement, respectively; (vi) make such other modifications as are set forth herein; and (vii) waive the FC Japan Loan Default. AGREEMENT: For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower, Guarantor and Lender agree as follows: 1.ACCURACY OF RECITALS.Each of Borrower and each Guarantor acknowledges the accuracy of the Recitals which are incorporated herein by reference. 2.MODIFICATION OF LOAN DOCUMENTS.The Loan Documents are modified as follows: (a)Loan Amount Reductions. (1)Loan Agreement.The definition of “Loan Amount” set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: “Loan Amount” means, effective as of November 30, 2009, the amount of up to THIRTEEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($13,500,000.00), plus any sum in addition thereto advanced by Lender in its sole and absolute discretion in accordance with the Loan Documents, to be disbursed pursuant to the terms and conditions of this Agreement; provided, however, that such amount shall be reduced effective as of December 31, 2010 to the amount of TEN MILLION AND NO/100 DOLLARS (2)Note.The reference in Section 1 of the Note to “TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00)” has previously been amended so that, effective as of November 30, 2009, such amount is THIRTEEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($13,500,000.00).Section 1 of the Note is hereby further amended to provide that the amount of such reference shall be reduced effective as of December 31, 2010 to TEN MILLION AND NO/100 DOLLARS (b)Maturity Date Extension. (1)Loan Agreement.The definition of “Maturity Date” set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: “Maturity Date” means March 14, (2)Note.The definition of “Maturity Date” set forth in Section 2 of the Note is hereby amended and restated in its entirety to read as follows: “Maturity Date” has the meaning given to such term in the Loan Agreement. (c)Interest Rate Calculations. (1)Amended Definition of Interest Rate.The definition of “Interest Rate” set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: 2 “Interest Rate” means a variable rate equal to the LIBO Rate in effect from time to time plus the applicable Interest Rate Margin in effect from time to time. (2)New Definition of Interest Rate Margin.Section 1.1 of the Loan Agreement is hereby amended by adding the following new definition of “Interest Rate Margin”: “Interest Rate Margin” means a per annum margin expressed in basis points calculated in accordance with the following table: Pricing Level Funded Debt to EBITDAR Ratio Fixed Charge Coverage Ratio Interest Rate Margin 1 Greater than or equal to 2.50 to 1.00 OR Less than 2.00 to 1.00 350 bps 2 Less than 2.50 to 1.00 AND Greater than or equal to 2.00 to 1.00 260 bps (d)Financial Covenants. (1)Funded Debt to EBITDAR Ratio.Section 6.8(a) of the Loan Agreement is hereby amended and restated in its entirety to read as follows: (a)Funded Debt to EBITDAR Ratio.Permit its ratio of (A) total liabilities, plus the net present value of payments under operating leases at a discount rate of seven percent (7%), but excluding (1) accounts arising from the purchase of goods and services in the ordinary course of business, (2) accrued expenses or losses, and (3) deferred revenues or gains, to (B) net income, plus amortization expense, depreciation expense, interest expense, income tax expense, and rents and operating lease payments, less extraordinary gains and losses (collectively, “EBITDAR”), for the twelve (12) month period then ending, to be greater than (x) 3.75 to 1.00 as of the end of the fiscal quarter of Borrower ending on February 28, 2010, (y) 3.50 to 1.00 as of the end of the fiscal quarter of Borrower ending on May 29, 2010, and (z) 3.00 to 1.00 as of the end of the fiscal quarter of Borrower ending on August 31, 2010 and each fiscal quarter thereafter. Notwithstanding the foregoing, clause (B) of the definition of EBITDAR shall be revised as follows for the specified periods to permit Borrower to add the following amounts to the calculation of EBITDAR (in each case to the extent actually incurred): (i) for the twelve (12) month period ending on February 28, 2010, up to $3,569,000 of non-recurring impairment costs related to the sale of Borrower’s Consumer Solutions Business Unit and up to $6,325,000 of non-recurring restructuring, severance and other costs; and (ii) for the twelve (12) month period ending on May 29, 2010, up to $3,569,000 of non-recurring impairment costs related to the sale of Borrower’s Consumer Solutions Business Unit and up to $4,045,000 non-recurring restructuring, severance and other costs. 3 (2)Fixed Charge Coverage Ratio.Section 6.8(b) of the Loan Agreement is hereby amended to provide that the fixed charge coverage ratio described therein shall not be less than 1.50 to 1.00 as of the end of the fiscal quarter of Borrower ending on February 28, 2010 and each fiscal quarter thereafter. (3)Minimum Net Worth Covenant.Section 6.8(d) of the Loan Agreement is hereby amended and restated in its entirety to read as follows: (d)Minimum Net Worth.Permit its Net Worth to be less than SIXTY-SEVEN MILLION AND NO/100 DOLLARS ($67,000,000.00).As used in this Section 6.8(d), the term “Net Worth” means the Consolidated Entities’ total assets less total liabilities, in each case as determined in accordance with GAAP. (e)Secured Obligations. (1)Loan Agreement.The definition of “Obligations” set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: “Obligations” means all obligations, indebtedness and liabilities of Borrower, whether individual, joint and several, absolute or contingent, direct or indirect, liquidated or unliquidated, now or hereafter existing, in favor of Lender, including without limitation, all liabilities, all interest, costs and fees arising under or from the Loan Documents or any other note, open account, overdraft, letter of credit application, endorsement, surety agreement, guaranty, credit card, lease, Rate Management Transaction, acceptance, foreign exchange contract or depository service contract, whether payable to Lender or to a third party and subsequently acquired by Lender, any monetary obligations (including interest) incurred or accrued during the pendency of any bankruptcy, insolvency, receivership or other similar proceedings, regardless of whether allowed or allowable in such proceeding, and all renewals, extensions, modifications, consolidations, rearrangements, restatements, replacements or substitutions of any of the foregoing.“Rate Management Transaction” means any transaction (including an agreement with respect thereto) evidenced by a Swap Agreement or that is a rate swap, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index swap, equity or equity index option, bond option, interest rate option, foreign exchange transaction, cap transaction, floor transaction, collar transaction, forward transaction, currency swap transaction, cross-currency rate swap transaction, currency option, derivative transaction or any other similar transaction (including any option with respect to any of these transactions) or any combination thereof, whether linked to one or more interest rates, foreign currencies, commodity prices, equity prices or other financial measures.
